Title: To George Washington from John Carlyle, 22 January 1757
From: Carlyle, John
To: Washington, George



Dr Sir
Alexandria Jany 22 1757

After I had wrote to Capt. Mercer I find the Wagons will not Leave The Town before I finish This In Answer to Yours of the 20th Inst. When I Wrote you & Capt. Mercer I Cou’d give no Guess at the Packages. Nor cou’d I tell What Quantity of Wagons Will doe for the things Under Contract. I beleive Twelve or fourteen Wagons will doe the Other Goods Order’d by Yr Letter of June The 20th Such as Blanketts, Camp Kettles Canteens Spare Shirts &c. will Take at Least Six or Seven Wagon’s I Will Observe Yr Directions In Sending up Sumthing of Every Kind & to the Amount of the Number of Men In Yr return.
Yr Brother Mr John Washington See the Negro’s When I purchased & Liked them & the Owner woud not Take Virginia

Paper money at More than Maryland & I dare Say you may Gett Bills at 35 ⅌ Ct.
I am Next to Observe what you Say abt the Goods for the Officers. You desired Me to Send for a Quantity of Cloaths & Lace 1/2 3/4 & Inch Wide of one Patteron, I Immediatly Sent for A Quantity that I Alloted for 30 Officers & Several other things, & orderd no Cloath Cheaper than 12/6 ⅌ yd Which is A Good Cloath When Well bought as I Expect this is[.] When Capt. Mercer Came here I Consulted him & he Made Sum small alterations Which In my Letter to London by the Next Oppy I orderd, it Was Not Gott to hand When these Goods Came Away & Mr Bowden tells Me the Gorgetts Sashes &c. Which I Suppose to be the remainder of the Shoulder Knotts Woud Come ⅌ Next Ship Capt. Jno. Johnston is dayly Expected, the Subsequent order & our own Goods Amounts to A Large Sum 1500£ Ster: & Another reason I had to think I had sent for Sufficient[.] Capt. Jos: Lewis, & I think Capt. Mercer told Me they was supply’d & I doubted not Many others also was[.] their is 36 Sword Knots & I Expect the Like number of Shoulder Knotts, Sashes & Gorgetts, the Lace is by Yr Direction all of one kind only different Widths, I Never Was made Acquainted with the Officers Wanting more than One Suit & If I have Lost by Not having Sufficient Quantitys I am Sorry for it, the Dificulty of Getting bills are such that I was afraid of Exceeding farther; The times Are Dangerous & A Disapointment might be of bad Consequence—As I know Nothing of the Officers Leaving money In Your hand & Expected to Stay for my pay Sum time & to Cut Goods or keep A store is Expensive. If the Goods Was All Taken of at once I woud be farr from Asking one Penny more then the Country pay Me, I can have 125 ⅌ Ct for Any Single Artickle, & 100 ⅌ Ct for half the Goods (the Shoulder knotts Excepted). but the price I Will lessen to Yourself If the Officers Chouse any Or All Of them, & this You may depend they are Well bought, & Cheaper by 75 ⅌ Ct than they Will gett at Philadelphia or any where Else, I am sorry for the disappointment to the Officers, more so than my own Loss, as I rely Cannot blame my self having sent for What I Expected You Wanted as farr as I thought woud Sell, the only Error Mr Bowden has Comitted is the Coursest Blue Cloath 7/6 & shoud

been 12/6 & as many of the Goods as are Come to hand I think Extreem Neat & well bought, Inclosed I Send you A List of the Packages that You May judge of the Quantity of Wagons Wanted & With Mrs Carlyle’s Compts I am Dr Sir Yr Very Hble Sert

John Carlyle


P.S. I shall Write you In Answer to Yrs from ft Cumberland In My Next I have not Now time. J.C.

